DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-6 and 8-16 is/are pending.  Claim(s) 7 is/are canceled.

Response to Arguments
Applicant’s arguments, filed 12/3/2021, with respect to claim objections have been fully considered and are persuasive.  The objections of claims 4-15 has/have been withdrawn due to the Applicant’s arguments. 
Applicant’s arguments, filed 12/3/2021, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of 6-8, 11, and 14-15 has/have been withdrawn due to the Applicant’s amendments and arguments. 

Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive. 
Applicant argues the prior art fails to teach that the intradoses are maintained under tension (prior claim 7).  The graft of Vonesh limits the expansion of the stent element to less than its resting diameter (e.g. column 6, lines 36-44, therefore, the peaks/crowns/valleys/troughs of the stent element remain under compression, which in turn keeps the intradoses (concave side of the peak/crown/valley/trough), which are part of the self-expanding stent, under tension as the stent is prevented from expanding to its full self-expanded diameter.
When radially outward forces are both greater than the radially expansive force of the self-expanding stent and are less that the force needed to plastically deform the stent, the stent-graft maintains the enlarged diameter because it returns to that diameter when the force is removed by recovering to that diameter.  
Applicant argues the product-by-process limitation imparts structure.  The Examiner agrees and notes the structure impart is indicated in the product-by-process section.   The Examiner notes Applicant has not argued the structure indicated by the Examiner is incorrect. 

Product By Process
The Examiner recognizes claim 9 as a "product-by-process" claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
As a product claim, Examiner has determined claim 9 requires the self-expanding stent element to comprise the following structural elements: the features of claim 1 plus a manufactured diameter.  
In the prior art rejection in this Office action, Examiner considers claim 9 to be met when a reference teaches these structural limitations. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8-9, 12, and 16 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Vonesh, et al (Vonesh) (US 6,336,937 B1). 
Regarding Claim 1, Vonesh teaches a self-expanding endoprosthesis (e.g. abstract, self-expanding stent) having a reduced configuration (e.g. Figure 1) and a deployed configuration (e.g. Figure 2), the self-expanding endoprosthesis comprising: 
a self-expanding stent element (e.g. column 6, lines 37-44; stent #20) having an enlarged diameter (e.g. diameter in Figure 2; it is enlarged relative to the configuration of Figure 1); and 
a graft component attached to at least a portion of the self-expanding stent element (e.g. column 6, lines 37-44; stent #22) and having an enlarged diameter less than the enlarged diameter of the self-expanding stent element in the deployed configuration (e.g. column 9, lines 9-16, Figure 4; the graft component is radially interior of the stent element and therefore must have a smaller diameter than the stent element at the enlarged condition/deployed configuration); 
wherein in the deployed configuration (when in the configuration of Figure 2), the self-expanding stent element exerts a radially expansive force to the graft component (e.g. column 6, lines 36-44; the self-expanding stent element continues to push radially outward while being restrained by the graft component); the graft component having a yield strength greater than the radially expansive force (e.g. column 6, lines 36-44 and 45-62; the self-expanding stent element and the graft component are held at diameter #18, configuration of Figure 2; therefore the yield strength must be great enough to withstand the radially outward force of the stent element) and being configured to radially maintain the self-expanding stent element at the enlarged diameter of the graft component upon application of a second radially expansive force greater than the radially expansive force of the self-expanding stent element (e.g. column 6 lines 45-62, the graft is resistant to additional change; column 6, line 63 to column 7, line 12, there is a force that overcomes the resistance in order to achieve an even larger diameter; the forces where the graft maintains resistance that are greater than that used to achieve the second diameter and less than the force where resistance is no longer maintained, meet the claimed function; see also column 8, lines 9-18, where the threshold force is that where resistance is overcome) and the self-expanding stent includes apices that comprise intradoses and extradoses (e.g. Figures 3-4), and the graft component is configured to maintain compression of the intradoses of the apices (e.g. column 6, lines 36-44, as discussed supra the graft limits the expansion of the stent element to less than its resting diameter, therefore, the peaks/crowns/valleys/troughs of the stent element remain under compression, which in turn keeps the intradoses (concave side of the peak/crown/valley/trough), which are part of the self-expanding stent, under tension as the stent is prevented from expanding to its full self-expanded diameter).

Regarding Claim 2, the graft component is configured to resist plastic deformation upon application of the second radially expansive force (discussed supra with claim 1). 
Regarding Claim 4, the graft component is a continuous structure attached to the stent element forming a flow lumen of the endoprosthesis (e.g. Figures 2-3).
Claim 5, the stent element comprises a plurality of undulations formed by struts connecting apices (e.g. Figures 3-4). 
Regarding Claim 6, the apices comprise intradoses and extradoses (e.g. Figures 3-4), and the graft component is configured to reduce tensile stress in the intradoses of the apices (as discussed supra the graft limits the expansion of the stent element to less than its resting diameter, therefore, the peaks/crowns/valleys of the stent element remain under compression, thereby reducing tensile stress).   
Regarding Claim 8, the stent element and the graft component are reduced to {the} reduced configuration (discussed supra for claim 1), and the intradoses remain in compression after expansion to the deployed configuration (discussed supra for claims 6-7). 
Regarding Claim 9, the stent element is heat set to a manufactured diameter (the manufactured diameter is larger than the enlarged diameter, #18, e.g. column 6, line 36-44; column 19, lines 8-17, heat setting at manufactured diameter). 
Regarding Claim 12, the stent element and the graft component are configured to compress to a reduced diameter in a range of 4 Fr to 26 Fr (column 7, lines 51-60, the diameter approximately doubles from the reduced (first) configuration to the deployed (second) configuration; column 16, line 50 to column 17, line 3; the deployed diameter is 14 mm; here, the reduced diameter is 7 mm, which is between 20 Fr and 22 Fr; e.g. column 17, lines 23-37; 4.5 mm corresponds to 13.5 Fr).

Regarding Claim 16, in addition to the limitations discussed supra for claim 1, Vonesh teaches the graft component being configured to radially maintain the self-expanding stent element at the enlarged diameter of the graft component upon application of a second radially expansive force greater than the radially expansive force of the self-expanding stent element (e.g. column 6, line 63 to column 7, line 12, when forces are both greater than the radially expansive force of the self-expanding stent and are less that the force needed to plastically deform the stent, the stent-graft maintains the enlarged diameter because it returns to that diameter when the force is removed by recovering to that diameter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim(s) 10-11 and 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vonesh, et al (Vonesh) (US 6,336,937 B1) as discussed supra, alone.
Regarding Claim 10, Vonesh the manufactured diameter is 15% to 20% greater than the enlarged diameter of the graft component (e.g. column 7, line 61 to column 8, line 8; when the third diameter is the manufactured diameter; column 3, lines 45-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device such that the manufactured diameter is 15% to 20% greater than the enlarged diameter of the graft component as taught by Vonesh as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).

Regarding Claim 11, Vonesh discloses the invention substantially as claimed but fails to teach the manufactured diameter is approximately 1 mm to 3 mm greater than the enlarged diameter of the graft component.


Regarding Claim 13, Vonesh teaches the enlarged diameter of the graft component is 2 mm to 53 mm (discussed supra for claim 12; the enlarged diameter is between 7 mm and 14 mm; all of these values are in the claimed values).
If not inherent that Vonesh teaches the claimed dimensions, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify such that the enlarged diameter of the graft component is 2 mm to 53 mm as taught by Vonesh as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).

Regarding Claim 14, Vonesh teaches the stent element has a manufactured diameter of 7 mm to 32 mm (discussed supra for claim 12, 14 mm) and the graft 
If not inherent that Vonesh teaches the claimed dimensions, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify such that the stent element has a manufactured diameter of 7 mm to 32 mm and the graft component has an expanded diameter of 5 mm to 27 mm as taught by Vonesh as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).

Regarding Claim 15, Vonesh teaches the graft component is configured to resist a radially expansive force greater than an outward force of the stent element (discussed supra for claim 1) without expanding beyond the expanded diameter of the graft component (discussed supra for claim 1).
Vonesh teaches the device expands under pressure (e.g. Figure 11), but discloses the invention substantially as claimed but fails to teach the radially expansive force is 3 atm to 6 atm.  
Vonesh teaches the device is designed to accommodate various clinical, anatomical, and/or physiological demands (e.g. column 7, line 61 to column 8, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vonesh such that the radially expansive force is 3 atm to 6 atm in order to accommodate various clinical, anatomical, and/or physiological demands (e.g. Vonesh, column 7, line 61 to column 8, line 8).



Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vonesh, et al (Vonesh) (US 6,336,937 B1) as discussed supra in view of Edwin, et al (Edwin) (US 2001/0039446 A1).
Regarding Claim 3, Vonesh discloses the invention substantially as claimed but fails to teach the enlarged diameter of the self-expanding stent is 2% to 25% greater than the enlarged diameter of the graft component.
Edwin teaches a stent-graft where the outer diameter (OD) of the graft = 5.8 mm (e.g. [0061]) and the inner diameter (ID) of the graft = 5.6 mm (e.g. [0064]).  
The OD is determined from the disclosure that the device is compressed by 40% to 3.5 mm.  The starting diameter is 5.8 mm.  The ID of the stent is equal to the OD of the graft. 
The ID is determined as the OD less the thickness, which is 5.6 mm.  
The ID of the stent is therefore 0.2 mm / 5.6 mm = 3.57%. 
Edwin and Vonesh are concerned with the same field of endeavor, namely stent-grafts. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vonesh such that he self-expanding stent is 3.57% greater than the enlarged diameter of the graft component as taught by Edwin .
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        3/18/2021